Citation Nr: 0639279	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-42 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for headaches.  

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had periods of active service from January 1988 
to May 1991 and from May 1993 to November 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran only perfected his appeal as to 
the claims currently before the Board.  The September 2004 
rating decision denied service connection for depression and 
in granting service connection for headaches assigned a 
noncompensable rating.  A May 2005 rating decision increased 
the rating to 30 percent and a September 2005 rating decision 
raised the evaluation to 50 percent, effective February 2, 
2004, the date the veteran's initial claim was received.  

The veteran testified at a Decision Review Officer Hearing in 
April 2005.  A transcript of the hearing proceedings is of 
record.  


FINDINGS OF FACT

1.  The veteran's service-connected headaches have been 
characterized by frequent and prostrating attacks throughout 
the appeal period.  

2.  Depression is not shown by the medical evidence of 
record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for the veteran's service-connected headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2006).  

2.  Any current depression was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the April 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the April 2004 VCAA letter was given in 
connection with the veteran's underlying initial claims of 
service connection for headaches and depression and that such 
notice is valid since the veteran is appealing aspects of the 
rating decision which resulted from his initial claims.  

The Board also notes that the April 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
was told that VA would assist in requesting such evidence.  
The Board believes that a reasonable inference from such 
communication is that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veteran Claims'(Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected headaches warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected headaches have been rated by 
the RO under the provisions of Diagnostic Code 8100.  Under 
this regulatory provision, a maximum of a 50 percent 
disability rating for headaches may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

The veteran already is in receipt of a 50 percent rating, the 
highest rating available under Diagnostic Code 8100.  Medical 
evidence, to include a May 2004 VA examination and March 2005 
VA medical records, reveal that the veteran's headaches 
affect his employability.  In this regard, he was granted a 
total rating based on individual unemployability (TDIU) by a 
September 2005 rating decision.  The potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the grant of TDIU has compensated the veteran 
for interference with his employment and the evidence has not 
established that the veteran's headaches have necessitated 
frequent periods of hospitalization.  The veteran is 
receiving the maximum authorized disability rating for his 
service-connected headaches and has been since the grant of 
service connection.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence does not show that service connection is 
warranted for depression.  Service medical records are 
negative for depression.  A June 2000 VA medical record 
showed that the veteran denied depression and the diagnosis 
was no mental disorder.  A June 2004 VA examination found the 
veteran had passive suicidal ideation with no intent to act.  
The examiner opined that the veteran's feelings of depression 
were expected from an individual experiencing headaches but 
did not rise to the level of a diagnosis of depression.  The 
diagnosis was no mental disorder.  Additional medical records 
are without referenced to depression.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence of pertinent 
symptomatology for the veteran's claimed depression.  While 
the veteran also has argued that he has depression secondary 
to his service-connected headaches, the evidence contains a 
June 2004 VA opinion that his headaches were not associated 
with depression.  The Board finds this opinion to be 
probative as it was rendered by a competent medical 
professional and is not in conflict with the remaining 
medical evidence of record.  In other words, there is no 
medical opinion to the contrary.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision with regard to either issue.


ORDER

The appeal is denied as to both issues.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


